       Case 1:20-cv-01133-LLS Document 35 Filed 06/25/20 Page 1 of 1
                                                     ·USDC.~l)~ ',.
                                                      DOCL':\ff '.;'1',
                                                      ELECTRO~lCAL LY FlLED
UNITED STATES DISTRICT COURT
                                                      DOC #: _ _ _--:-1-_ __,...,.._
SOUTHERN DISTRICT OF NEW YORK
                                                      DATE FILED:       6/~s-/i!?_
Windward Bora LLC ,

                      Plaintiff ,                  ORDER & JUDGMENT

                v.

Yoo Mi Min , Ji Youn Min , and
Board of Managers of 1600 Broadway
On the Square Condominium ,                        20 Civ. 1133(LLS)

                      Defendants .

- - - - - - - - - - - - - - - - - -x

      Without opposition and it sufficiently appearing that under

the statute of limitations the mortgage became unenforceable on

and after April 13, 2018 , defendants ' motion for summary judgment

is granted , and the Clerk will enter judgment : directing the New

York County Clerk to cancel and discharge the record of the

mortgage on 1600 Broadway , 8C , NYC 10019 (Block 1020 , Lot 1127)

recorded on September 26 , 2007 , City Registration File No . (CRFN) :

2007000494028 , and dismissing and closing this case .



Dated :     June 25 , 2020
            New York , New York




                                                 LOUIS L . STANTON
                                                    U. S . D. J .
